By JUDGE THOMAS R. MONROE
There is pending before this Court the decision on the motion to quash service of process filed by Defendant on a special appearance. I have carefully considered the cases submitted as well as the capable arguments of both counsel presented to the Court on August 5, 1983.
The parties were married on November 6, 1965; two minor children were born of this marriage; on or about November 15, 1980, the parties separated. Defendant Karen Marie Lines lives in Huntingtown, Calvert County, Maryland, with the two minor children; Complainant lives in Arlington County, Virginia.
Testimony presented to the Court reveals that Complainant filed his Bill of Complaint with the Clerk of this Court on May 18, 1983. On the same date Complainant called Defendant to take the subway from Washington, D.C., to Arlington County for the purpose of dinner, a property settlement discussion and child support payment. Complainant instructed the Defendant to take the Metro Orange Line and exit at Courthouse where he would meet her and give her additional fare to exit the station. Defendant followed Complainant’s instructions, arrived at Courthouse Station where Complainant met her, gave her additional fare allowing her to exit the subway station. They walked together along Wilson Boulevard, about one fourth block from *112the subway station, when Deputy Sheriff J. D. Snoots, Arlington County, approached her and asked if she was Karen Lines. Upon responding Deputy Sheriff Snoots served her with a Subpoena in Chancery and the service of process. Defendant has testified that she came into Arlington County at the request of the Complainant for dinner, to discuss property settlement and to receive child support.
The motion to quash service of process raises the question of whether process served on Defendant was valid. I am of the opinion that service of process was invalid. Complainant made special arrangements with Deputy Sheriff J. D. Snoots to serve Defendant. Complainant induced Defendant to come within the jurisdiction of Arlington County by fraud, trickery and misrepresentation. The Complainant did not disclose his real purpose to the Defendant in enticing her to come to Arlington County and had she been so informed she would not have entered this County. The motion to quash service of process is granted.